                Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------------------X
KHALED HACHEMI, RUBEN GONZALEZ,
JUAN ELIAS MERCEDES, and KARIM EBDELLI,                                            Case No.:


                                                       Plaintiffs,

                                                                                   COMPLAINT
                  -against-
                                                                                   JURY TRIAL DEMANDED

RESTAUREX AMERICORP INC., RESTAUREX
DEVELOPMENTS INC., PAUL SARLIS, ABDOU
HOSSNY, and RICHARD KOPRIVNJAK,
personally, and individually,

                                                        Defendants.
-------------------------------------------------------------------------------X

         Plaintiffs Khaled Hachemi (“Hachemi”), Ruben Gonzalez (“Gonzalez”), Juan Elias Mercedes

(“Mercedes”), and Karim Ebdelli (“Ebdelli”) (collectively, the “Plaintiffs”), through their attorneys,

Emre Polat, PLLC, allege against Restaurex Americorp Inc., (“Restaurex Americorp), Restaurex

Developments, Inc. (“Restaurex Developments”) (collectively “Restaurex Defendants”), Paul Sarlis

(“Sarlis”), Abdou Hossny (“Hossny”), and Richard Koprivnjak (“Koprivnjak”) (collectively, the

“Defendants”) as follows:

                                              NATURE OF THE CLAIMS

1.       This case arises out of the Defendants’ willful and systemic wage violations, including

         misclassification of Plaintiffs as independent contractors, resulting in deliberate underpayment

         of wages to Plaintiffs in violation of the federal and state wage laws.

2.       This case also concerns unlawful discrimination on the basis of the Plaintiffs’ alienage and

         citizenship status in violation of the New York City Human Rights Law, N.Y. City

         Administrative Code 8-101 et seq.
                                                              1
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 2 of 24


3.    Restaurex Defendants own and operate multiple quick-service restaurant locations in New

      York and Connecticut.

4.    Plaintiffs are former employees of the Subway restaurant (“Subway”) located at 2508

      Broadway, New York, New York 10025, one of the entities owned and operated by Restaurex

      Defendants.

5.    Plaintiffs were all non-exempt employees providing non-exempt services such as preparing

      sandwiches for customers, taking customer orders, making deliveries, cleaning and mopping

      the restaurant and bathrooms, and stocking supplies.

6.    Defendants exerted significant and substantial control over the performance of duties of the

      Plaintiffs such that they are “employees” of the Defendants, rather than independent

      contractors.

7.    Yet, Defendants intentionally misclassified Plaintiffs as independent contractors and wholly

      denied Plaintiffs wages under the RU and the New York Labor Law (“NYLL”) §§ 650 et seq.

8.    Plaintiffs allege that Defendants willfully violated the FLSA and NYLL by (i) failing to pay the

      minimum wage, (ii) failing to pay overtime premium pay; (iii) failing to provide meal breaks

      (iv) failing to pay spread-of-hour pay (v) failing to provide the Notice of Acknowledgement of

      Payrate and Payday under N.Y. Lab. Law §195.1, and (vi) failing to provide an accurate wage

      statement under N.Y. Lab. Law §195.3.

9.    Furthermore, due to the misclassification as independent contractors of the Plaintiffs, Restaurex

      Defendants shifted its Federal payroll tax burden onto each employee, requiring said employees

      to pay taxes as though they were self-employed.

10.   As such, Restaurex Defendants gained an unjust economic benefit and was unjustly enriched in

      violation of the New York State common law.

11.   In addition, Defendants filed fraudulent tax withholdings to the Internal Revenue Service


                                                  2
              Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 3 of 24


      (“IRS”) by compensating employees entirely in cash and without withholding proper Federal

      and State tax, social security, FICA, and employee withholding deductions. Accordingly,

      Plaintiffs bring this action pursuant to Internal Revenue Code 26 U.S.C. § 7434 for relief,

      damages, fees and costs in this matter because Defendants willfully filed fraudulent tax

      information forms with the IRS.

12.   Upon Plaintiffs complaining of their misclassification, failure to pay proper wages,

      discrimination based on their alienage and citizenship status, Defendants terminated all

      Plaintiffs in retaliation, while retaining only employees of U.S. Citizenship.

                                     JURISDICTION AND VENUE

13.   This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331

      because this action involves federal questions regarding the deprivation of Plaintiffs’ rights

      under the FLSA. Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental jurisdiction over

      Plaintiffs’ related claims under New York state law.

14.   Pursuant to 28 U.S.C. § 1391(b), venue is proper in this district because a substantial part of the

      events or omissions giving rise to this action occurred in this district.

15.   This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

      2202.

16.   The IRS will be notified of this Complaint as the Internal Revenue Code requires. Specifically,

      the Internal Revenue Code provides that “[a]ny person bringing an action under [26 U.S.C. §

      7434] Subsection (a) shall provide a copy of the complaint to the IRS upon the filing of such

      complaint with the court.” 26 U.S.C. § 7434(d).




                                                    3
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 4 of 24


                                           PARTIES

      Plaintiffs

17.   Plaintiff Hachemi is an individual residing in Queens County, New York.

18.   At all times relevant, Plaintiff was employed by Defendants as a non-exempt employee.

19.   Plaintiff Gonzalez is an individual residing in Queens County, New York.

20.   At all times relevant, Plaintiff Gonzalez was employed by Defendants as a non-exempt

      employee.

21.   Plaintiff Mercedes is an individual residing in New York County, New York.

22.   At all times relevant, Plaintiff Mercedes was employed by Defendants as a non-exempt

      employee.

23.   Plaintiff Ebdelli is an individual residing in Bronx County, New York.

24.   At all times relevant, Plaintiff Ebdelli was employed by Defendants as a non-exempt employee.

      Defendants

25.   Defendant Restaurex Developments was and is a domestic for-profit corporation organized

      under the laws of the State of Delaware, with a principal place of business at 750 East Main

      Street, Suite 810, Stamford, Connecticut 06902.

26.   At all times relevant to this action, Defendant Restaurex Developments has been a business or

      enterprise engaged in interstate commerce within the meaning of the FLSA in that it has had

      employees engaged in commerce or in the production of goods for commerce, and handles,

      sells, or otherwise works on goods or materials that have been moved in or produced for

      commerce by any person and had an annual gross volume of sales not less than $500,000.00.

27.   Defendant Restaurex Americorp was and is a domestic for-profit corporation organized under

      the laws of the State of New York, with a principal place of business at 2508 Broadway, New

      York, New York 10025.


                                                 4
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 5 of 24


28.   At all times relevant to this action, Defendant Restaurex Americorp has been a business or

      enterprise engaged in interstate commerce within the meaning of the FLSA in that it has had

      employees engaged in commerce or in the production of goods for commerce, and handles,

      sells, or otherwise works on goods or materials that have been moved in or produced for

      commerce by any person and had an annual gross volume of sales not less than $500,000.00.

29.   That at all times relevant, Restaurex Defendants operate as a single integrated enterprise.

      Specifically, Restaurex Defendants are engaged in related activities, share common

      membership and have a common business purpose, including owning and operating the

      Subway locations in New York at 2508 Broadway and at Rego Park, New York.

30.   Upon information and belief, Restaurex Defendants purchased the Subway located at 2508

      Broadway, New York, New York 10025 in or around July 2019.

31.   Subsequent to its purchase of the Subway, Defendant Restaurex kept and maintained the same

      restaurant name, “Subway”, the same menu, the same décor, same employees, same

      management, and the same unlawful employment and wage policies and practices.

32.   After purchase, Restaurex Defendants continued to operate the Subway at the same location

      seamlessly.

33.   Restaurex Defendants kept and employed the same employees who worked at the Subway

      under its previous ownership.

34.   Restaurex Defendants utilized the same management personnel as Subway’s prior ownership.

35.   Restaurex Defendants kept the same menu utilized by Subway under previous ownership.

36.   Restaurex Defendants maintained the same unlawful employment practices of failing to

      compensate employees the minimum wage and overtime premiums.

37.   That at all times relevant, Restaurex Defendants were successors and knew of the unlawful

      employment practices as they maintained the same unlawful pay practices in violation of the


                                               5
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 6 of 24


      Federal and State employment laws for over a year after the purchase.

38.   Upon information and belief, Defendant Abdou Hossny, was and is a resident of the State of

      New York.

39.   Defendant Abdou Hossny was the manager at the Subway located at 2508 Broadway, New

      York, New York 10025, in which Plaintiffs were employed.

40.   At all times, Plaintiffs could complain to Defendant Abdou Hossny directly regarding any of

      the terms of their employment, and Defendant Abdou Hossny would have the authority to

      effect any changes to the quality and terms of any Plaintiff’s employment.

41.   Defendant Abdou Hossny exercised control over the employment terms and conditions of

      Plaintiffs and exercised the power and authority to (i) fire and hire, (ii) determine the rate and

      method of pay, (iii) determine work schedules, and (iv) otherwise affect the quality of

      employment of Plaintiffs.

42.   Upon information and belief, Defendant Richard Koprivnjak was and is a resident of the State

      of Connecticut.

43.   Defendant Richard Koprivnjak is the Vice President of Operations at Restaurex Defendants,

      and regularly controlled the day-to-day operations of the Subway in which Plaintiffs were all

      employed.

44.   At all times, Plaintiffs could complain to Defendant Richard Koprivnjak directly regarding any

      of the terms of their employment, and Koprivnjak would have the authority to effect any

      changes to the quality and terms of any Plaintiff’s employment.

45.   Defendant Richard Koprivnjak, exercised control over the employment terms and conditions of

      Plaintiffs and exercised the power and authority to (i) fire and hire, (ii) determine the rate and

      method of pay, (iii) determine work schedules, and (iv) otherwise affect the quality of

      employment of Plaintiffs.


                                                  6
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 7 of 24


46.   Upon information and belief, Defendant Paul Sarlis was and is a resident of Southport,

      Connecticut.

47.   Defendant Paul Sarlis is the Vice President at Restaurex Defendants, and regularly controlled

      the day-to-day operations of the Subway in which Plaintiffs were all employed.

48.   At all times, Plaintiffs could complain to Defendant Paul Sarlis directly regarding any of the

      terms of their employment, and Defendant Sarlis would have the authority to effect any

      changes to the quality and terms of any Plaintiff’s employment.

49.   Defendant Paul Sarlis exercised control over the employment terms and conditions of Plaintiffs

      and exercised the power and authority to (i) fire and hire, (ii) determine the rate and method of

      pay, (iii) determine work schedules, and (iv) otherwise affect the quality of employment of

      Plaintiffs.

50.   Restaurex Defendants, through its Vice President, Defendant Paul Sarlis, Vice President of

      Operations, Defendant Richard Koprivnjak, and Manager, Defendant Abdou Hossny, exercised

      functional control over the business and financial operations of employees, including payments

      of wages, cash wages, recording hours, tax withholdings, wage notices, and adhering to Federal

      and State regulations for employment practices and compensation.

51.   At all relevant times, Restaurex Defendants are an “employer” and an “enterprise engaged in

      commerce” within the meaning of the FLSA, NYLL, and the regulations thereunder.

52.   At all relevant times, Defendant Abdou Hossny is an “employer” and is an “enterprise engaged

      in commerce” within the meaning of the FLSA, NYLL, and the regulations thereunder.

53.   At all revenant times, Defendant Richard Koprivnjak is an “employer” and is an “enterprise

      engaged in commerce” within the meaning of the FLSA, NYLL, and the regulations

      thereunder.




                                                  7
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 8 of 24


54.   At all revenant times, Defendant Paul Sarlis is an “employer” and is an “enterprise engaged in

      commerce” within the meaning of the FLSA, NYLL, and the regulations thereunder.

55.   The acts of Restaurex Defendants were authorized, directed or accomplished by Defendants

      Abdou Hossny, Richard Koprivnjak, and Paul Sarlis, by themselves or their agents, officer,

      employees, or representatives, while actively engaged in the management of Restaurex

      Defendants’ business, including implementing employment and wage practices.

56.   Each Defendant, either directly or indirectly, has hired and fired Plaintiffs and other employees,

      controlled the work schedule and employment conditions, determined payment rate, and kept at

      least some records regarding Plaintiffs’ employments.

                                    STATEMENT OF FACTS

      Plaintiffs’ Employments

57.   Restaurex Defendants own and operate the Subway Restaurant, a quick-service restaurant

      located at 2508 Broadway, New York, New York 10025.

58.   Subway is open every day of the week for breakfast, lunch, and dinner service.

59.   On any given day, Defendants scheduled about eight employees per shift.

      Plaintiff Khaled Hachemi

60.   Plaintiff Hachemi commenced employment at Subway on or about March 1, 2017.

61.   Defendants employed Plaintiff Hachemi at Subway from March 2017 until he was terminated

      on or about September 28, 2020.

62.   Plaintiff Hachemi took customer orders, prepared sandwiches, made order deliveries, cleaned

      and swept the restaurant and bathroom, and stocked supplies.

63.   At all times relevant, Plaintiff Hachemi provided non-exempt services at Subway.

64.   Plaintiff Hachemi was scheduled to work from 5:00PM to 1:30AM for six days per week,

      Monday through Friday and Sunday at the Subway location noted above.


                                                  8
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 9 of 24


65.   Defendants compensated Plaintiff Hachemi at an hourly rate of $10.50 between the date his

      employment commenced until October of 2019.

66.   Beginning in October 2019, Plaintiff Hachemi was compensated at a rate of $12.00 per hour.

67.   Beginning in December 2019, Plaintiff Hachemi was compensated at a rate of $15.00 per hour.

68.   Plaintiff Hachemi was compensated in cash for the years 2017 and 2018.

69.   Plaintiff Hachemi worked on average 51 hours per week, without meal breaks during his shift.

70.   At all times relevant, Defendants failed to compensate Plaintiff Hachemi the minimum wage

      and overtime premiums.

71.   Plaintiff Hachemi complained to Defendants that he was not receiving the proper pay for the

      hours worked over forty (40) in any given workweek.

72.   Plaintiff Hachemi complained to Defendants that he was not receiving at least the minimum

      wage during the relevant times.

73.   Plaintiff Hachemi further complained that he was being discriminated in this manner based on

      his immigration status. In response, Defendant Hossny threatened Plaintiff Hachemi about his

      alienage and citizenship status and terminated Plaintiff’s employment in violation of NYC

      Admin. Code 8-101 et seq.

74.   Plaintiff Hachemi’s employment was terminated in retaliation and based on his alienage and

      citizenship status on September 28, 2020, immediately after the aforementioned complaints.

      Plaintiff Ruben Gonzalez

75.   Plaintiff Gonzalez commenced employment at Subway on or about August 2015.

76.   Defendants employed Plaintiff Gonzalez at Subway from August 2015 until he was terminated

      on or about December 4, 2020.

77.   Plaintiff Gonzalez took customer orders, prepared sandwiches, made order deliveries, cleaned

      and swept the restaurant and bathroom, and stocked supplies.


                                                9
           Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 10 of 24


78.   At all times relevant, Plaintiff Gonzalez provided non-exempt services at Subway.

79.   Plaintiff Gonzalez was scheduled to work from six to seven days per week, working up to 70

      hours or more hours per week, at the Subway location noted above.

80.   Defendants compensated Plaintiff Gonzalez at an hourly rate of Twelve Dollars ($12.00) per

      hour between the date his employment commenced until about November 2019, when Plaintiff

      Gonzalez’s hourly rate was increased to Fifteen Dollar ($15.00) per hour.

81.   Plaintiff Gonzalez was compensated in cash from the commencement of his employment in

      August of 2015 until November of 2019.

82.   Plaintiff Gonzalez worked 70 or more hours per week without meal breaks or spread of hours

      pay during his daily shifts while working at Subway.

83.   Plaintiff Gonzalez never received compensation at the overtime premium for any hours over

      forty (40) that he worked in any given week.

84.   Plaintiff Gonzalez complained to Defendants that he was not receiving the proper pay for the

      hours worked over forty (40) in any given workweek.

85.   Plaintiff Gonzalez complained to Defendants that he was not receiving at least the minimum

      wage during the relevant times.

86.   Plaintiff Gonzalez’s employment was terminated on December 4, 2020 by Defendant Paul

      Sarlis.

87.   That at all times relevant, Plaintiff Gonzalez was discriminated and terminated in retaliation

      and based on his alienage and citizenship status in violation of NYC Admin. Code 8-101 et seq.

      Plaintiff Juan Elias Mercedes

88.   Plaintiff Mercedes commenced employment at Subway in 2003.

89.   Defendants employed Plaintiff Mercedes at Subway from September 2003 until he was

      terminated on or about December 4, 2020.


                                                 10
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 11 of 24


90.    Plaintiff Mercedes took customer orders, prepared sandwiches, made order deliveries, cleaned

       and swept the restaurant and bathroom, and stocked supplies.

91.    Plaintiff Mercedes was scheduled to work six days per week at the Subway location noted

       above.

92.    Plaintiff Mercedes consistently worked over forty hours per week.

93.    Plaintiff Mercedes worked 65 or more hours per week without meal breaks or spread of hours

       pay during his daily shifts while working at Subway.

94.    Defendants compensated Plaintiff Mercedes at an hourly rate of ten dollars ($10.00), increasing

       to twelve dollars ($12.00), between 2014 and 2020.

95.    On or about November 2019, Plaintiff Mercedes complained to Defendants that he was

       receiving below the minimum wage and requested a raise to the minimum wage.

96.    Plaintiff Mercedes’s request was denied by Defendants; he continued to receive an hourly wage

       below the minimum wage.

97.    That at all times relevant, Defendants compensated Plaintiff Mercedes in cash for all the years

       of his employment.

98.    Plaintiff Mercedes complained to Defendants that he was not receiving the proper pay for the

       hours worked over forty (40) in any given workweek.

99.    Plaintiff Mercedes complained to Defendants that he was not receiving at least the minimum

       wage during the relevant times.

100.   Plaintiff Mercedes employment was terminated on December 4, 2020 by Defendant Paul Sarlis,

       after 17 years of hard work.

101.   That at all times relevant, Plaintiff Mercedes was discriminated and terminated based on his

       alienage and citizenship status in violation of NYC Admin. Code 8-101 et seq.




                                                 11
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 12 of 24


       Plaintiff Karim Ebdelli

102.   Plaintiff Ebdelli commenced employment at Subway on or about April 2010.

103.   Defendants employed Plaintiff Ebdelli at Subway from April 2010 until he was terminated on

       or about December 4, 2020.

104.   Plaintiff Ebdelli took customer orders, prepared sandwiches, made order deliveries, cleaned and

       swept the restaurant and bathroom, and stocked supplies.

105.   At all times relevant, Plaintiff Ebdelli provided non-exempt services at Subway.

106.   Plaintiff Ebdelli was scheduled to work about six days per week at the Subway location noted

       above.

107.   Defendants compensated Plaintiff Ebdelli at an hourly rate of Thirteen Dollars ($13.00)

       between the date his employment commenced until November of 2019.

108.   Beginning in November 2019, Plaintiff Ebdelli was compensated at a rate of $18.00 per hour.

109.   Plaintiff Ebdelli was compensated in cash and check for the years of 2010 through November

       2019.

110.   Beginning in 2019, Plaintiff Ebdelli was compensated solely by check from Defendants.

111.   Plaintiff Ebdelli worked more than 60 hours per week without meal breaks and spread of hour

       pay during daily shifts.

112.   Plaintiff Ebdelli complained to Defendants that he was not receiving the proper pay for the

       hours worked over forty (40) in any given workweek.

113.   Plaintiff Ebdelli complained to Defendants that he was not receiving at least minimum wage

       during the relevant times.

114.   Plaintiff Ebdelli’s employment was also terminated on December 4, 2020 by Defendant Paul

       Sarlis, along with the other Plaintiffs, based on Defendants’ discriminatory conduct in

       terminating employees based on their alienage and citizenship status in violation of NYC


                                                 12
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 13 of 24


       Admin. Code 8-101 et seq.

       Defendants’ Willful Misclassification of Plaintiffs as Independent Contractors.

115.   At all relevant times, Plaintiffs’ primary duties encompassed taking customers’ food and

       beverage orders and fulfilling those orders for the customers of the Defendants at Defendants’

       restaurant location in the State of New York.

116.   At all relevant times, Plaintiffs’ duties included maintaining the cleanliness and tidiness of the

       restaurant, which includes cleaning bathrooms, mopping floors, and other tasks to maintain a

       clean and orderly restaurant for Defendants’ customers.

117.   At all relevant times, Plaintiffs performed their duties within the Defendants’ restaurant

       location and subject to the same menu, common policies, and practices.

118.   At all relevant times, Plaintiffs were provided and required to wear Subway uniforms during

       their shifts.

119.   Defendant Richard Koprivnjak and Defendant Abdou Hossny are regularly at Restaurex

       Defendants’ restaurant and instruct employees what to do, have the authority to hire and

       terminate employees, change their pay and pay schedules, and maintain records regarding

       employee hours worked and compensation.

120.   Defendants purported that Plaintiffs performed as independent contractors of the Defendants,

       even though the Defendants exerted significant and substantial control over Plaintiffs’ duties.

121.   Defendants purported that Plaintiffs performed as independent contractors of the Defendants,

       even though the “economic reality” is that the Plaintiffs were an essential part of the

       Defendants’ business and the Plaintiffs economically depended on their wages paid by the

       Defendants.

122.   At all relevant times, Defendants established and provided uniforms and work schedules to

       Plaintiffs.


                                                  13
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 14 of 24


123.   At all relevant times, Defendants required Plaintiffs to devote a minimum number of hours per

       day and/or week to perform their duties at the restaurant for the Defendants.

124.   At all relevant times, Defendants required Plaintiffs to report to one or more supervisors

       employed by Defendants.

125.   At all relevant times, Plaintiffs were “employees” of Defendants within the meaning of the

       FLSA and NYLL.

126.   At all relevant times, Defendants misclassified and compensated Plaintiffs as independent

       contractors.

127.   During all the relevant periods, Plaintiffs were not provided with W-2 forms.

128.   Plaintiffs were provided a 1099 form for Tax year 2019, indicating their incomes as

       independent contractors.

129.   Defendants knew or should have known that they had misclassified Plaintiffs based upon: 1)

       Defendants’ pervasive control over the terms and conditions of Plaintiffs’ performance of

       duties; 2) Defendants’ experience in nationally managing restaurants and fast-food operations;

       and/or 3) the complaints by Plaintiffs regarding their classification as independent contractors.

       Defendants’ Illegal Wage and Corporate Policies

130.   Defendants paid Plaintiffs below the minimum wage.

131.   Despite the fact that Plaintiffs worked over forty (40) hours each week, Defendants did not pay

       them overtime premiums of one and one-half (1.5) their hourly rate.

132.   Defendants never informed Plaintiffs by way of the statutory wage statements or otherwise.

133.   Plaintiffs were harmed by the same corporate policies of Defendants, including failing to pay

       minimum wage for all hours worked, overtime premiums and spread-of-hour premiums and

       failing to provide wage statements and wage notices.

134.   Defendants did not provide Plaintiffs with proper wage notices at the time of hire or by


                                                   14
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 15 of 24


       February 1 of each year.

135.   Defendants failed to provide accurate wage statements to Plaintiffs which reflected, among

       other information, all hours worked, including overtime hours, the regular and overtime pay

       rate(s) during the pay period.

136.   Defendants failed to maintain accurate and sufficient time and payroll records or provide such

       records to employees.

       Defendants’ Discrimination, Retaliation, and Termination of Plaintiffs Based on Their
       Alienage and Citizenship Status

137.   New York City is among the most diverse cities in the world wherein millions of immigrants

       have settled, built homes, communities, and labored in some of the most exhaustive positions.

138.   To protect such individuals from disparate and discriminatory treatment, the New York City

       Human Rights Law (“NYCHRL”) prohibits discrimination on the basis of actual or perceived

       “alienage and citizenship status.”

139.   Plaintiffs were repeatedly subjected to discriminatory comments and threats based on their

       alienage and citizenship status and ultimately terminated on the same day after over a decade of

       exhaustive and dedicated service with unfair compensation.

140.   Plaintiffs were repeatedly subjected to discriminatory comments based solely on their alienage

       and citizenship status.

141.   By way of one example, on or about September 2020, Defendant Abdou Hossny, threatened to

       “call immigration” on Plaintiff Hachemi if he did not comply with his orders or complained

       about his wages.

142.   Defendant Hachemi continually complained to Defendants that he was being treated unfairly

       due to his alienage and citizenship status.

143.   Thereafter, co-Plaintiffs supported Plaintiff Hachemi’s complaints regarding the discriminatory

       treatment based on their alienage and citizenship status and improper wages.
                                                     15
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 16 of 24


144.   On or about December 4, 2020, Defendant Paul Sarlis met with Plaintiffs Gonzalez, Mercedes,

       and Ebdelli at the Subway location.

145.   On that date, Defendant Paul Sarlis terminated all of their employment based on their alienage,

       and citizenship status in violation of NYC. Admin. Code. 8-101 et seq.

146.   Plaintiffs Gonzalez, Mercedes, and Ebdelli were among the employees that were unlawfully

       terminated on or about December 4, 2020.


                                           COUNT I
                       FAIR LABOR STANDARDS ACT – UNPAID MINIMUM WAGE
                                 (Brought on Behalf of all Plaintiffs)

147.   Plaintiffs hereby repeat and reallege the preceding paragraphs as though they were fully set

       forth herein.

148.   By failing to pay minimum wage for all hours worked, Defendants have violated and continue

       to violate the FLSA, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 206 and 215(a)(2).

149.   Defendants’ failure to pay minimum wages for all hours worked caused Plaintiffs to suffer loss

       of wages and interest thereon. Therefore, Plaintiffs are entitled to recover from Defendants

       their full unpaid minimum wages, damages for unreasonably delayed payment of wages,

       liquidated damages, reasonable attorneys’ fees, and costs and disbursements of the action

       pursuant to 29 U.S.C. § 216(b).

                                        COUNT II
                       FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
                              (Brought on Behalf of All Plaintiffs)

150.   Plaintiffs hereby repeat and reallege the preceding paragraphs as though they were fully set

       forth herein.

151.   By failing to pay overtime at a rate of not less than one and one-half (1.5) times the regular rate

       of pay for work performed in excess of 40 hours per week, Defendants violated and continue to

       violate the FLSA, 29 U.S.C. §§201 et. seq., including 29 U.S.C. §§ 207(a)(1) and 215(a)(2).
                                                   16
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 17 of 24


152.   Defendants’ failure to pay overtime caused Plaintiffs to suffer loss of wages and interest

       thereon. Therefore, Plaintiffs are entitled to recover from Defendants their overtime wages,

       damages for unreasonably delayed payment of wages, liquidated damages, reasonable

       attorneys’ fees, and costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                                            COUNT III
                           FAIR LABOR STANDARDS ACT – RETALIATION
                                   (Brought on Behalf of All Plaintiffs)

153.   Plaintiffs hereby repeats and realleges the preceding paragraphs as though they were fully set

       forth herein.

154.   The FLSA 29 U.S.C. §201 (a)(3), provides that it is a violation for any person to “to discharge

       or in any other manner discriminate against any employee because such employee has filed any

       complaint or instituted or caused to be instituted any proceeding under or related to this

       chapter. . .”

155.   During the course of Plaintiffs’ employment, Plaintiffs complained to Defendants regarding

       being improperly classified as an independent contractor and not receiving the appropriate

       compensation as required under the FLSA.

156.   Thereafter, Defendants discharged Plaintiffs and terminated their employment in violation of

       FLSA.

157.   Defendants’ termination of Plaintiffs’ employment caused Plaintiffs to suffer loss of wages and

       interest thereon.

                                       COUNT IV
                       NEW YORK LABOR LAW – UNPAID MINIMUM WAGE
                             (Brought on Behalf of All Plaintiffs)


158.   Plaintiffs hereby repeat and reallege the preceding paragraphs as though they were fully set

       forth herein.

159.   Defendants willfully violated Plaintiffs’ rights by failing to pay minimum wage for all hours
                                                  17
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 18 of 24


       worked, in violation of the NYLL and the regulations promulgated thereunder.

160.   Defendants’ failure to pay minimum wage for all hours worked caused Plaintiffs to suffer loss

       of wages and interest thereon. Therefore, Plaintiffs are entitled to recover from Defendants

       their full unpaid minimum wages, damages for unreasonably delayed payment of wages,

       liquidated damages, reasonable attorneys’ fees, and costs and disbursements of the action

       pursuant to NYLL §§663(1) et seq.

                                       COUNT V
                       NEW YORK LABOR LAW – UNPAID OVERTIME
                             (Brought on Behalf of All Plaintiffs)

161.   Plaintiffs hereby repeat and reallege the preceding paragraphs as though they were fully set

       forth herein.

162.   Defendants willfully violated Plaintiffs’ rights by failing to pay overtime at a rate of not less

       than one and one-half (1.5) times the regular rate of pay for work performed in excess of 40

       hours each week, in violation of the NYLL and the regulations promulgated thereunder.

163.   Defendants’ failure to pay overtime caused Plaintiffs to suffer losses of wages and interest

       thereon. Therefore, Plaintiffs are entitled to recover from Defendants their overtime wages,

       damages for unreasonably delayed payment of wages, liquidated damages, reasonable

       attorneys’ fees, and costs and disbursements of the action pursuant to NYLL §§663(1) et seq.

                                  COUNT VI
                NEW YORK LABOR LAW – RETALIATION UNDER NYLL § 215
                             (Brought on Behalf of All Plaintiffs)


164.   Plaintiffs hereby repeats and realleges the preceding paragraphs as though they were fully set

       forth herein.

165.   During the course of Plaintiffs’ employments, Plaintiffs complained to Defendants regarding

       being improperly classified as independent contractors and not receiving the appropriate

       compensation as required under the NYLL.
                                                  18
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 19 of 24


166.   Thereafter, Defendants discharged Plaintiffs and terminated their employment in violation of

       NYLL § 215.

167.   Defendants’ termination of Plaintiffs’ employment caused Plaintiffs to suffer losses of wages

       and interest thereon.

                                    COUNT VII
              NEW YORK LABOR LAW – UNPAID SPREAD-OF-HOURS PREMIUMS
                        (Brought on Behalf of All Plaintiffs)


168.   Plaintiffs hereby repeat and reallege the preceding paragraphs as though they were fully set

       forth herein.

169.   Defendants willfully violated Plaintiffs’ rights by failing to pay compensation in an amount

       equal to one hour’s pay at the relevant minimum wage in all instances where Plaintiffs worked

       either a split shift or more than ten (10) hours per day, in violation of NYLL §§650 et. seq., and

       the regulations promulgated thereunder including N.Y. Comp. Code R. & Regs, tit. 12,

       §§137*1.7(2010), 146-1.6(2012).

170.   Defendants’ failure to pay spread-of-hours compensation caused Plaintiffs to suffer losses of

       wages and interest thereon. Plaintiffs are entitled to recover from Defendants their unpaid

       spread-of-hours compensation, damages for unreasonably delayed payment of wages,

       liquidated damages, reasonable attorneys’ fees and costs and disbursements of the action.

                                   COUNT VIII
              NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICE
                         (Brought on Behalf of All Plaintiffs)

171.   Plaintiffs hereby repeat and reallege the preceding paragraphs as though they were fully set

       forth herein.

172.   Defendants willfully failed to supply Plaintiffs notice as required by Article 6, § 195 containing

       Plaintiffs’ rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

       piece, commission, or other: hourly rate or rates of pay and overtime rate or rates of pay;
                                                   19
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 20 of 24


       regular pay day designated by the employer in accordance with NYL, Article 6, §191; the name

       of the employer, or any “doing business as” names used by the employer, the physical address

       of the employer’s main office or principal place of business, and a mailing address if different;

       the telephone number of the employer plus such other information as the commissioner deems

       material and necessary.

173.   Due to the Defendants’ violations of the NYLL, Plaintiffs are entitled to recover from

       Defendants fifty dollars ($50) per employee for each workweek that the violations occurred or

       continue to occur, up to a maximum of five thousand dollars ($5,000) per employee, as

       provided under NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment

       interest, and injunctive and declaratory relief.

                                 COUNT IX
                            CIVIL DAMAGES FOR
       FRAUDULENT FILING OF INFORMATION RETURNS UNDER 26 U.S.C. §7434(a).
                       (Brought on Behalf of All Plaintiffs)


174.   Plaintiffs repeat and reallege each and every allegation of the preceding paragraphs hereof with

       the same force and effect as though fully set forth herein.

175.   By failing to provide Plaintiffs with accurate IRS Form W-2s for all of the tax years during

       which Plaintiffs were employed by Defendants, and failing to properly record, account for, and

       report to the IRS all monies actually earned and paid to Plaintiffs for all of the work Plaintiffs

       performed during the course of their employment with the Defendants, and failing to properly

       report correct amounts on W-2 forms as monies withheld, Defendants filed fraudulent

       information returns with the IRS, in violation of 26 U.S.C. §7434.

176.   Under the Internal Revenue Code, “[i]f any person willfully files a fraudulent information

       return with respect to payments purported to be made to any other person, such person may

       bring a civil action for damages against the person so filing such return.” 26 U.S.C. § 7434(a).


                                                    20
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 21 of 24


                                   COUNT X
       DISCRIMINATION IN VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW
                         (Brought on Behalf of All Plaintiffs)

177.   Plaintiffs repeat and reallege each and every allegation of the preceding paragraphs hereof with

       the same force and effect as though fully set forth herein.

178.   Defendants have discriminated against Plaintiffs in violation of New York City

       Administrative Code § 8-101 et seq., by subjecting Plaintiffs to discriminatory treatment on

       the basis of their citizenship status.

179.   Defendants have discriminated against Plaintiffs by treating them differently from and less

       preferably than similarly-situated employees that are United States citizens and by subjecting

       Plaintiffs to discriminatory termination and other forms of discrimination, in violation of the

       New York City Human Rights Law.

180.   As a direct result of Defendants’ conduct alleged in this complaint, Plaintiffs have suffered and

       continue to suffer harm, including, but not limited to lost earnings, lost benefits, lost future

       employment opportunities, and other financial loss, the precise amount of which will be

       determined according to proof at the time of trial.

181.   As a further and direct result of Defendants’ conduct alleged in this complaint, Plaintiffs have

       suffered and continue to suffer emotional distress and other non-economic damage, including,

       but not limited to worry, anxiety, and other symptoms of emotional distress, the precise amount

       and extent of which will be determined according to proof at the time of trial.

                                   COUNT XI
       RETALIATION IN VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW
                         (Brought on Behalf of All Plaintiffs)


182.   Plaintiffs hereby repeats and re-alleges each and every allegation in all of the preceding

       paragraphs as if fully set forth herein.


                                                   21
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 22 of 24


183.   The New York City Administrative Code Title 8, § 8-107(1) (e) provides that it shall be an

       unlawful retaliatory practice: “For an employer… to discharge… or otherwise discriminate

       against any person because such person has opposed any practices forbidden under this

       chapter…”

184.   The aforesaid acts of intentional retaliation against Plaintiffs by Defendants, its officers,

       directors, supervisors, managers and/or employees, including Defendants Hossny and Sarlis

       violated Plaintiffs’ rights provided under New York City Human Rights Law – Title 8

       (“NYCHRL”), et. seq.

185.   As a consequence of the foregoing conduct by Defendants, Plaintiffs have sustained and

       continue to sustain conscious pain and suffering, physical injury, great mental distress, shock,

       fright and humiliation. In addition, Plaintiffs has incurred and continues to incur monetary

       economic loss as they were subjected to adverse employment action, including the termination

       of employment.

186.   That as a direct result of the foregoing misconduct of Defendants, Plaintiffs are entitled to

       compensatory damages and punitive damages in the sum prescribed by NYC Human Rights

       Law Title 8 et. seq. as well as costs of this litigation and attorneys’ fees.


                                           COUNT XII
                                NEW YORK STATE COMMON LAW
                                 (Brought on Behalf of All Plaintiffs)

187.   Plaintiffs repeat and reallege each and every allegation of the preceding paragraphs hereof with

       the same force and effect as though fully set forth herein.

188.   By Defendants misclassifying Plaintiffs as independent contractors, Defendants relieved

       themselves of their obligation under Federal tax law to pay payroll taxes on wages earned by

       Plaintiffs for Social Security and Medicare.



                                                    22
            Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 23 of 24


189.   By misclassifying Plaintiffs as independent contractors, Defendants required Plaintiffs to

       assume Defendants’ obligations to pay Federal payroll taxes on wages earned by Plaintiffs.

190.   Defendants benefited from misclassifying Plaintiffs as independent contractors.

191.   As a result, Defendants have been unjustly enriched.

192.   Plaintiffs have been damaged as a result of Defendants’ conduct.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

193.   A declaratory judgment that practices complained of herein are unlawful under the FLSA and

       NYLL;

194.   An injunction against Defendants and its officers, agents, successors, employees,

       representatives and any and all persons acting in concert with Defendants, as provided by law,

       from engaging in each of the unlawful practices, policies, and patterns set forth herein;

195.   An award of compensatory damages as a result of Defendants’ failure to pay minimum wage

       and overtime compensation pursuant to FLSA and the NYLL and supporting regulations;

196.   An award of liquidated damages and interest for non-payment of minimum wages and overtime

       compensation under FLSA and NYLL and supporting regulations;

197.   An award of actual and liquidated damages for the non-payment of spread-of-hours pay for

       each split shift and/or shift worked in New York in excess of ten (10) hours;

198.   An award of fifty ($50) dollars per Plaintiff for each day that the violations of NYLL, Article 6,

       § 195(1) pertaining to distribution of wage notice, occurred or continued to occur, or a total of

       five thousand dollars ($5,000) per Plaintiff as provided for by NYLL Article 6, §198(1-b);

199.   An award of two hundred fifty dollars ($250) per Plaintiff for each day that violation of NYLL,

       Article 6 § 195(3), pertaining to distribution of wage statements, occurred or continue to occur,



                                                   23
               Case 1:20-cv-10611-LJL Document 7 Filed 12/16/20 Page 24 of 24


       or a total of five thousand dollars ($5,000) per Plaintiff as provided for by NYLL, Article 6

       §198(1-d);

200.   An award to Plaintiffs pursuant to claims under NYC Admin Code Code 8-101 et seq. and

       NYLL § 215 for the conduct complained herein as Plaintiffs have suffered and will continue to

       suffer the loss and/or partial loss of a career and the loss and/or partial loss of a salary, bonuses,

       benefits and other compensation which such employment entails, out-of-pocket medical

       expenses, pecuniary losses, emotional pain, suffering, inconvenience, injury to reputation,

       attorney’s fees, and other non-pecuniary losses;

201.   An award of pre-judgment and post-judgment interest;

202.   An award of costs and expenses of this action together with reasonable attorneys’ and expert

       fees;

203.   An award of damages resulting from additional tax debt and additional time and expenses

       associated with any necessary tax correction; and

204.   Such other and further relief as this Court deems just and proper.

                                              JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury on all questions of fact the

Complaint raises.



Dated: December 16, 2020
       New York, New York
                                                                      EMRE POLAT, PLLC
                                                                      EMPLOYMENT ATTORNEYS


                                                                      /s/ Emre Polat
                                                                      ___________________
                                                                      Emre Polat, Esq. (EP6063)
                                                                      45 Broadway, Suite 1420
                                                                      New York, New York 10006
                                                                      (212) 480-4500
                                                                      Attorneys for Plaintiffs

                                                    24
